ANDERSON, J.
While I concur in the reversal of this case for the failure to give charge 12, requested by the defendant, I prefer to base my conclusion upon a theory other than the fact that the code form of the complaint is not broad enough to cover damages implied by,law, as resulting from the publication of matter libelous per se. I am willing to concede that general, actual, as distinguished from special, damages could be recovered under the complaint in question; but there ivas no proof of any actual damages except such as might arise by implication of the law, and whether or not there Avere any Avas a question for the jury. In other Avords, the charge hypothesized a defense to punitive damages, authorized a recovery for nominal damages, and left it for the jury to determine whether or not the plaintiff was entitled to recover actual damages. It was not abstract, and asserted a plain legal proposition, and should have been given.
McClellan, J., concurs.